Blandford, Justice.
Mary A. Aldridge applied for dower out of the lands of which her husband died seized and possessed. This application was met by the objection of John Aldridge, executor of her husband, that the husband had left a will in which he had devised certain property to her in lieu of dower; but there was no allegation that the widow ever accepted any legacy under the will. The judge of the superior court overruled the objection and assigned her dower.
We think the law of this case is, marriage, seizin, death, dower; and that the decision of the court below was right.
Judgment affirmed.